Order, Supreme Court, New York County (Karen S. Smith, J.), entered March 20, 2006, which, to the extent appealed from, granted defendants’ motion *428for summary judgment dismissing the complaint, unanimously affirmed, with costs.
It is undisputed that no written renovation agreement obligating defendant sellers to renovate the townhouse sold by them to plaintiff was ever executed. This circumstance together with the transactional documents relied upon by defendant sellers on their summary judgment motion, which documents specifically contemplated that the parties might never finalize a renovation agreement, and included numerous waivers by plaintiff of its rights against the sellers with respect to the condition of the transferred townhouse and personal property, demonstrated, prima facie, that there had been no agreement by defendant sellers to renovate the townhouse. Inasmuch as plaintiff did not in response to this showing meet its burden to come forward with evidence raising a triable issue as to the existence of the alleged renovation agreement (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), the grant of summary judgment was proper.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Tom, J.P., Andrias, Buckley, Gonzalez and Malone, JJ.